DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 11/18/2020. Claims 1, 8, 13, 16, 18 and 20 have been amended. Currently, clams 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 11/18/2020 have been fully considered but they are not persuasive. 
	Regarding amended claim 16, on pages 11-13, applicant argues that the Muth reference does not disclose the new limitation “receive second data based on the second BT address from a second external device through the first wireless communication circuit” and that “Muth does not teach or suggest a processor to: obtain data comprising a second BT address of a first external device; perform a page scan based on the first BT address and the second BT address through the first wireless communication circuit; receive second data based on the page scan of the second BT address, wherein the second data is received from the second external device through the first wireless communication circuit”. The Examiner respectfully disagrees. 
	The Examiner would like to point out that figures 2 and 3 (par [0034]-[0040]) of Muth discloses the new limitations in question above. Specifically, Muth discloses an electronic device (read as the first host device, i.e. smart television, in step 302, figure 3, par [0012] and [0036]), 
	Therefore, the rejection for claim 16 is maintained.

	Regarding amended 20, on pages 13 and 14, applicant argues that Muth does not a previous/old limitation “perform a page scan on a second external device using the first BT address and the second BT address”. The Examiner respectfully disagrees. Muth discloses that first host device monitors for communications from target devices (306) using its own Bluetooth 

Regarding amended 1, on pages 14 and 15, applicant argues similarly as compared to amended claim 16 above; see response for claim 16 above.
	
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muth et al. (U.S. PGPub 20150271432 A1).
claim 16, Muth discloses an electronic device (read as the first host device, i.e. smart television, in step 302, figure 3, par [0012] and [0036]), which comprising: 
a first wireless communication circuit configured to support Bluetooth (BT) communication using a first BT address (read as the first host device communicating using its own Bluetooth address and BT communication unit, par [0035]-[0037]); 
a processor; and a memory, storing instructions that, when executed by the processor (read as host device comprising system logic 252 having processor 256 and memory 258 for storing the control instructions, figure 2, par [0026]-[0027]), cause the processor to: 
obtain first data comprising a second BT address of a first external device (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the host devices from a second host device, par [0035]); 
perform a page scan based on the first BT address and the second BT address through the first wireless communication circuit (read as first host device monitors for communications from target devices (306) using its own Bluetooth address and the identifiers of the target devices and received using its own Bluetooth address, par [0036]); 
receive second data based on the page scan of the second BT address, wherein the second data is received from a second external device through the first wireless communication circuit, (read as when a communication signal (e.g., a BT advertisement or other BT signal) from the target device is detected at the first host device (308) based on the target device’s identifier, the first host device would determine whether to connect to the target device, e.g., via BT pairing, par [0036]);
identify information for connection with the second external device based on the second data communication; and establish a connection with the second external device using the first 
Consider claim 18, as applied to claim 16 above, Muth discloses wherein the first data comprises information about at least one external device previously paired with the first external device using the BT communication (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the host devices from a second host device, par [0035]).
Consider claim 19, as applied to claim 16 above, Muth discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to perform a page scan based on the first BT address for a first time and to perform a page scan based on the second BT address for a second time (read as the different page scans of various target devices with respective BT addresses, par [0031]).
Consider claim 20, Muth discloses an electronic device comprising: a Bluetooth (BT) communication circuit configured to perform wireless communication with at least one external device using a first BT address (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the host devices from a second host device using its own Bluetooth address, par [0035]); a processor configured to be operatively connected to the BT communication circuit; and a memory configured to be operatively connected to the processor (read as host device comprising system logic 252 having processor 256 and memory 258 for storing the control instructions, figure 2, par [0026]-[0027]) and to store a second BT address of a first external device (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the .
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muth (U.S. PGPub 2015/0271432 A1) in view of Lee et al. (U.S. PGPub 2014/0308898 A1).
Consider claim 1, Muth discloses an electronic device (read as the first host device, i.e. smart television, in step 302, figure 3, par [0012] and [0036]) comprising:
a display (read as the first host device, i.e. smart television with its display, in step 302, figure 3, par [0012] and [0036]); 
a wireless communication circuit configured to support Bluetooth (BT) communication using a first BT address (read as the first host device communicating using its own Bluetooth address and BT communication unit, par [0035]-[0037]);

control the wireless communication circuit to receive, from a first external device first data comprising a second BT address of the first external device (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the host devices from a second host device, par [0035]);
perform a page scan based on the second BT address using the BT communication (read as first host device monitors for communications from target devices (306) using its own Bluetooth address and the identifiers of the target devices and received using its own Bluetooth address, par [0036]);
receive second data based on the page scan of the second BT address, wherein the second data is received from a second external device using the BT communication, identify information for connection with the second external device based on the second data using the BT communication (read as when a communication signal (e.g., a BT advertisement or other BT signal) from the target device is detected at the first host device (308) based on the target device’s identifier, the first host device would determine whether to connect to the target device, e.g., via BT pairing; and receive, at the first host device, communication signal (e.g., a BT advertisement or other BT signal), and initiate pairing operation with the target device using its own Bluetooth address, figure 3, par [0036]-[0040]).


Nonetheless, Lee discloses a method allowing the user to confirm the pairing with detected target device by displaying candidate target devices for BT pairing, figure 6 and 8, par [0103]-[0108].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Muth for the purpose allowing to easily identify the pairing device by view it on the display.
Consider claim 2, as applied to claim 1 above, Muth, as modified by Lee, discloses wherein the second data comprises an ID packet based on the second BT address of the first external device (read as when a communication signal (e.g., a BT advertisement or other BT signal) from the target device is detected at the first host device (308) based on the target device’s identifier, the first host device would determine whether to connect to the target device, e.g., via BT pairing; and receive, at the first host device, communication signal (e.g., a BT advertisement or other BT signal), and initiate pairing operation with the target device using its own Bluetooth address, figure 3, par [0036]-[0040]).
Consider claim 5, as applied to claim 1 above, Muth, as modified by Lee, discloses the claimed invention above but does not specifically disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to establish a connection with the second external device using first BT address in response to an input performed via the user interface.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Lee into the teachings of Muth, which modified by Lee, for purpose of allowing to user to assist in pairing of the Bluetooth devices in order to more accurately pairing the desired devices.
Consider claim 6, as applied to claim 1 above, Muth, as modified by Lee, discloses wherein the first data further comprises information about a list of at least one external device that has been paired with the first external device (read as the list, par [0020]).
Consider claim 7, as applied to claim 1 above, Muth, as modified by Lee, discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to receive the first data through the first external device or a server (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the host devices from a second host device, par [0035]).

Consider claim 17, as applied to claim 16 above, Muth discloses the claimed invention above but does not specifically disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to provide a user interface for identifying information for connection with the second external device.
Nonetheless, Lee discloses a method allowing the user to confirm the pairing with detected target device by displaying candidate target devices for BT pairing, figure 6 and 8, par [0103]-[0108].
.

Claims 3, 4, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muth (U.S. PGPub 2015/0271432 A1) in view of Lee et al. (U.S. PGPub 2014/0308898 A1), and in further view of Joo (U.S. PGPub 2002/0175819 A1).
Consider claim 3, as applied to claim 1 above, Muth, as modified by Lee, discloses the claimed invention above but does not specifically disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to: control the wireless communication circuit to receive a frequency hop synchronization (FHS) packet from the second external device; and identify a third BT address of the second external device comprised in the FHS packet.
Nonetheless, in related art, Joo discloses a Bluetooth scanning/paging method comprising providing the BT address of second BT device B to first BT device A, comprising in response to the command, the Bluetooth.TM. device 12 transmits a command responding event, HCI_Command_Status_Event, to the host 10 in step S11 and transmits a paging message Page to the Bluetooth.TM. device 16 (Bluetooth.TM. device B) on the other side in order to automatically establish a link in step S12; after the paging message is transmitted in a transmission slot, a response in a reception slot is awaited from the Bluetooth.TM. device 16 on the other side; upon receipt of a response, Page Response, for the paging message, Page, in a reception slot from the Bluetooth.TM. device 16 in step S13, the Bluetooth.TM. device 12 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joo into the teachings of Muth, which modified by Lee, to design the various BT devices to perform the scanning/paging steps as described to allow the BT devices to exchange their BT addresses.
Consider claim 4, as applied to claim 3 above, Muth, as modified by Lee and Joo, discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to provide information about the second external device through the user interface based on the FHS packet  (read as the transmission of FHS packets among the various Bluetooth devices, par [0031]-[0034] of Joo).

Consider claim 8, Muth discloses an electronic device (read as the first host device, i.e. smart television with its display, in step 302, figure 3, par [0012] and [0036]) comprising: 
a display (read as the first host device, i.e. smart television with its display, in step 302, figure 3, par [0012] and [0036]); 
a first wireless communication circuit configured to support Bluetooth (BT) communication using a first BT address (read as the first host device communicating using its own Bluetooth address and BT communication unit, par [0035]-[0037]);  
a processor configured to be operatively connected to the display and the first wireless communication circuit; and a memory configured to be operatively connected to the processor and storing instructions that, when executed by the processor (read as host device comprising 
control the first wireless communication circuit to receive, from a first external device, first data comprising a second BT address the first external device and connection information (read as in step 302, the first host device receiving target identifiers and signal quality of target devices previously paired to the host devices from a second host device, par [0035]);
perform a page scan based on the second BT address using the BT communication (read as first host device monitors for communications from target devices (306) using its own Bluetooth address and the identifiers of the target devices and received using its own Bluetooth address, par [0036]);  
receive second data based on the page scan of the second BT address, wherein the second data is received from a second external device using the BT communication (read as when a communication signal (e.g., a BT advertisement or other BT signal) from the target device is detected at the first host device (308) based on the target device’s identifier, the first host device would determine whether to connect to the target device, e.g., via BT pairing, par [0036]).
However, Muth discloses the claimed invention above but does not specifically disclose display, on the display, a user interface for connection with the second external device using the first BT address based on the identified information.
Nonetheless, Lee discloses a method allowing the user to confirm the pairing with detected target device by displaying candidate target devices for BT pairing, figure 6 and 8, par [0103]-[0108].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the 
However, Muth, as modified by Lee, discloses the claimed invention above but does not specifically disclose transmit response data to the second external device based on the second BT address using the BT communication in response to reception of the second data; receive a frequency hop synchronization (FHS) packet from the second external device using the BT communication; identify a third BT address of the second external device comprised in the FHS packet.
Nonetheless, in related art, Joo discloses a Bluetooth scanning/paging method comprising providing the BT address of second BT device B to first BT device A, comprising in response to the command, the Bluetooth.TM. device 12 transmits a command responding event, HCI_Command_Status_Event, to the host 10 in step S11 and transmits a paging message Page to the Bluetooth.TM. device 16 (Bluetooth.TM. device B) on the other side in order to automatically establish a link in step S12; after the paging message is transmitted in a transmission slot, a response in a reception slot is awaited from the Bluetooth.TM. device 16 on the other side; upon receipt of a response, Page Response, for the paging message, Page, in a reception slot from the Bluetooth.TM. device 16 in step S13, the Bluetooth.TM. device 12 transmits an FHS packet to the Bluetooth.TM. device 16 in order to request emergency rescue in step S14, considering that the Bluetooth.TM. device 16 has successfully been paged, figure 4, par [0031]-[0034].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joo into the 
Consider claim 9, as applied to claim 8 above, Muth, as modified by Lee and Joo, discloses wherein the first data further comprises a BT address and a device name of at least one external device that has been paired with the first external device (read as the list, par [0020]).
Consider claim 10, as applied to claim 8 above, Muth, as modified by Lee and Joo, discloses a second wireless communication circuit configured to support at least one of Wi-Fi or cellular network communication (read as the WiFi or cellular communication, par [0019]), wherein the memory stores instructions that, when executed by the processor, cause the processor to receive the first data using the second wireless communication circuit  (read as the exchanges may occur over any communication channel, for instance, WiFi, Ethernet, or cellular connected host devices may exchange target device identifiers and signal quality information in network packets, or over cellular data channels, par [0019]).
Consider claim 11, as applied to claim 8 above, Muth, as modified by Lee and Joo, discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to provide information about the second external device through the user interface based on the FHS packet (read as Bluetooth scanning/paging method comprising providing the BT address of second BT device B to first BT device A, comprising in response to the command, the Bluetooth.TM. device 12 transmits a command responding event, HCI_Command_Status_Event, to the host 10 in step S11 and transmits a paging message Page to the Bluetooth.TM. device 16 (Bluetooth.TM. device B) on the other side in order to automatically establish a link in step S12; after the paging message is transmitted in a transmission slot, a response in a reception slot is awaited from the Bluetooth.TM. device 16 on 
Consider claims 12 and 13, as applied to claim 8 above, Muth, as modified by Lee and Joo, discloses the claimed invention above but does not specifically disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to identify whether there is a connection established with the second external device through the user interface based on the third BT address being included in the connection information as in claim 12, and wherein the memory stores instructions that, when executed by the processor, cause the processor to establish a connection with the second external device using the first BT address in response to an input performed via the user interface as in claim 13.
However, Muth discloses the claimed invention above but does not specifically disclose provide a user interface for connection with the second external device through the display based on the identified information.
Nonetheless, Lee discloses a method allowing the user to confirm the pairing with detected target device by displaying candidate target devices for BT pairing, figure 6 and 8, par [0103]-[0108].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Muth for the purpose allowing to easily identify the pairing device by view it on the display.
claim 14, as applied to claim 8 above, Muth, as modified by Lee and Joo, discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to refrain from providing information for connection to the second external device based on the third BT address not being included in the connection information (read as step 314 'Target device known?' in Figure 3 in combination with 'The first host device may then determine whether to initiate pairing between the first host device and the target device (312).The determination may take several factors into account. Example factors include: whether the target device is represented in the target device table of known target devices (314)' in [0037-0038]).
Consider claim 15, as applied to claim 8 above, Muth, as modified by Lee and Joo, discloses wherein the second data comprises an ID packet based on the second BT address of the first external device (read as 'From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309)', see [0037] in combination with step 309 of Fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645